Citation Nr: 0819193	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
May 1946.  He died in December 2000.  The appellant is the 
veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in December 2000 of metastatic pancreatic 
cancer; which the appellant testified she believes is the 
result of the veteran's exposure to ionizing radiation while 
serving in the Navy during World War II.

Specifically, the appellant testified that the veteran served 
on the U.S.S. New Jersey, which passed by Hiroshima on the 
Inland Sea of Japan in September 1945 (roughly a month after 
the atomic bomb was detonated).

The appellant submitted a "war log" for the U.S.S. New 
Jersey which monitored its movements from April 16, 1945 
until September 16, 1945.  The log details that on August 8, 
1945, the ship bombarded Wake Island; on August 9, the ship 
stopped at Eniwetok; on August 14, the ship moored in Apra 
Harbor in Guam; on August 21, the ship entered Manila Harbor 
where it docked for a week; on August 30, the ship anchored 
in Buckner Bay in Okinawa; on September 14, the ship steamed 
into the Inland Sea of Japan and anchored off Wakayama, 
Honshu, which it was indicated was the closest view of the 
Japanese main island they had had to that point; and on 
September 16, the ship anchored off Yokosuka Naval Base.  
However, it is unclear what the source of the log is and 
therefore an effort should therefore be made to obtain the 
actual log for the U.S.S. New Jersey.

Under 38 C.F.R. § 3.311, when it has been established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period; and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses. 

In this case, the veteran died from a radiogenic disease, 
pancreatic cancer, and the appellant has alleged that it was 
the result of exposure to ionizing radiation in service; as 
such, an assessment as to the size and nature of the 
radiation dose must be obtained.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the ship logs for the U.S.S. 
New Jersey from August 1945 to September 
1945.

2. Then, obtain a radiation dose estimate 
for a veteran who served as an electrician 
on the U.S.S. New Jersey. 

3.  When the development requested has 
been completed, the appellant's claim 
should be readjudicated.  If the claim 
remains denied, provide the appellant and 
her representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



